Citation Nr: 0326329	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  02-06 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for hepatitis C.  

The veteran testified at a Travel Board hearing before the 
undersigned in April 2003.  A transcript of the hearing is of 
record.  


REMAND

The veteran and his representative contend, in essence, that 
he has hepatitis C as a result of surgery in service.  He 
asserts that the only surgical procedure prior to his finding 
out he had hepatitis C was a procedure he had in service.  He 
maintains that this was the only opportunity he had to 
contract hepatitis C as he does not meet any of the other 
risk factors.  

A review of the record, however, reveals that the veteran 
underwent angioplasty of two vessels in March 1995 and 
underwent cardiac catheterization and stent placement in 
November 1999.  The March 1995 records are associated with 
the claims folder.  The medical records of the 
catheterization performed in November 1999, at Forsyth 
Memorial Hospital, are not associated with the claims folder.  
A November 1999 statement from Robert Sisson, III, MD to the 
veteran's primary care physician is in the claims file.  
However, no treatment records, post operatively, if any, are 
associated with the claims folder.  The hospital records, and 
the medical records of Dr. Sisson, if any, should be obtained 
and associated with the claims folder.  

Further, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

1.  After obtaining an appropriate 
release of information, the RO should 
contact Forsyth Memorial Hospital and 
obtain copies of the veteran's medical 
records related to his November 1999 
hospitalization and associate those 
records with the claims folder.  

2.  After obtaining an appropriate 
release of information, the RO should 
contact Dr. Robert Sisson and obtain 
copies of the veteran's medical records 
related to treatment after his 
November 1999 hospitalization, if any,  
and associate those records with the 
claims folder.  

3.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and 
representative, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




